The Chancellor.
The "defendant received the trust fund as early as July, 1799, and a list of the creditors, of whom the plaintiff was one, and he promised to distribute the fund among the creditors, according to a list of them, named in a receipt which he gave to Creighton. He has not done it, and the plaintiff filed his bill in April, 1803. The defendant renders no sufficient excuse for not distributing this fund. He appears to have been guilty of negligence, and he does not show what he did with the fund in the mean time. The presumption is, that he appropriated *85it to his own use. He is justly chargeable with interest, on the fund, from the time it was converted into cash, and with the costs of suit. This is the rule of the court in the case of a negligent trustee, and the cases which were cited by the plaintiff’s counsel, particularly the one of Treves v. Townshend, in 1 Bro. 384, 385., are to this point. Let tiie decree he so entered accordingly.